                                          Case 4:21-cv-02998-PJH Document 12 Filed 06/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN WHITAKER,
                                                                                          Case No. 21-cv-02998-PJH
                                   8                    Plaintiff,

                                   9             v.                                       ORDER TERMINATING REQUEST TO
                                                                                          VACATE
                                  10     GOT PHO CORPORATION,
                                                                                          Re: Dkt. No. 11
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff’s notice of settlement and request to vacate all
                                  14   currently set dates. Dkt. 11. In this filing, plaintiff notifies the court of a provisional
                                  15   settlement and asks the court to vacate all currently set dates. Id. This filing represents
                                  16   the second notice of settlement and request to vacate filed by plaintiff in this action in the
                                  17   past seven days. Compare Dkt. 9.
                                  18          The court TERMINATES plaintiff’s recent request to vacate. In its June 4, 2021
                                  19   order, the court conditionally dismissed this action and—in no subtle terms—vacated “all
                                  20   existing deadlines.” Dkt. 10. In that order, the court permitted the parties 60 days from
                                  21   June 4, 2021 to renew this action and an additional 14 days from the expiration of that
                                  22   60-day period for plaintiff to file a motion for attorney’s fees. Those deadlines control.
                                  23          Going forward, plaintiff’s counsel should read the court’s orders before filing
                                  24   anything on its docket.
                                  25          IT IS SO ORDERED.
                                  26   Dated: June 11, 2021
                                  27                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
